MEMORANDUM **
Charles Olusheyi Ogunnowo appeals his guilty plea conviction and 24-month sentence imposed for conspiracy and fraudulent use of an unauthorized access device, in violation of 18 U.S.C. §§ 1029(a)(2), (b), and (c)(1)(a). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Ogunnowo has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Ogunnowo has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.